Citation Nr: 0638922	
Decision Date: 12/14/06    Archive Date: 01/04/07

DOCKET NO.  04-14 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.	Entitlement to service connection for diabetes mellitus.  

2.	Entitlement to an increased rating for chronic airway 
obstruction, with pulmonary lesions and pleural thickening, 
currently evaluated as 30 percent disabling.  

3.	Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 20 percent disabling.  

4.	Entitlement to an increased rating for degenerative 
changes in the cervical spine, currently evaluated as 10 
percent disabling.  

5.	Entitlement to an increased (compensable) rating for 
hearing loss of the left ear.  

6.	Entitlement to an increased (compensable) rating for 
pansinusitis.  

7.	Entitlement to an increased (compensable) rating for 
diverticulum of the esophagus and duodenum.  

8.	Entitlement to an increased (compensable) rating for spurs 
of the right os calcis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


INTRODUCTION

The veteran served on active duty from July 1953 to July 
1956, from July 1959 to July 1962, and from September 1962 to 
June 1982.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a rating decision of the Columbia, South Carolina, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  

The issues of increased evaluations for chronic airway 
obstruction and for spurs of the right os calcis will be 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.	The veteran's service in Korea was not with a unit for 
which exposure to Agent Orange may be presumed.  Exposure has 
not otherwise been demonstrated by competent evidence.

2.	Diabetes mellitus was not evident during service or until 
many years thereafter and is not shown to have been caused by 
any in-service event.

3.	Range of motion of the right shoulder is abduction to 95 
degrees, forward flexion to 90 degrees, and external rotation 
to 65 degrees all with pain.  

4.	The cervical spine disorder is manifested by full flexion, 
extension to 30 degrees and rotation to 60 degrees, 
bilaterally, with mild tenderness to palpation in the 
midline.  

5.	Hearing loss of the left ear is manifested by average pure 
tone thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 45 
decibels in the left ear and speech recognition ability 96 
percent correct in the left ear.  

6.	Pansinusitis is not shown to have caused incapacitating 
episodes over the past 12 months.  

7.	Diverticulum of the esophagus and duodenum is shown to be 
well controlled, with only occasional heartburn from time to 
time and the need to take medication as needed.


CONCLUSIONS OF LAW

1.	Diabetes mellitus was neither incurred in nor aggravated 
by service nor may it be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2006).  

2.	The criteria for a rating in excess of 20 percent for 
bursitis of the right shoulder, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Codes 
5019, 5201 (2006).  

3.	The criteria for a rating in excess of 10 percent for 
degenerative joint disease of the cervical spine, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Codes 5010 (2006).  

4.	The criteria for a compensable rating for hearing loss of 
the left ear have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.85, Code 6100 (2006).  

5.	The criteria for a compensable rating for pansinusitis 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.97, Code 6510 (2006).  

6.	The criteria for a compensable rating for diverticulum of 
the esophagus and duodenum have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.114, Code 7205 
(2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board must first address the provisions of the Veterans 
Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. § 5100 et 
seq. (West 2002); see 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  The law addresses the notification and assistance 
requirements of VA in the context of claims for benefits.  

In this regard, the Court has held that a notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In addition, 
the Court held that a notice consistent with 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must accomplish the 
following: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining to 
your claim(s)."  Id.

In VCAA letters dated in May 2003 and July 2003, the RO 
notified the appellant of the information and evidence 
necessary to substantiate the claim, the information and 
evidence that VA would seek to provide, and the information 
and evidence the appellant was expected to provide.  In 
addition, the RO asked the appellant to submit any evidence 
in his possession that pertains to the claim.  See 
38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Id.  
Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.  
        
In the present appeal, the veteran was provided with notice 
of what type of information and evidence was needed to 
substantiate his claim for service connection, and his claims 
for increased evaluations but he was not provided with notice 
of the type of evidence necessary to establish a disability 
rating for the service connection claim or effective date for 
the disabilities on appeal.  Despite the inadequate notice 
provided to the veteran on these latter two elements, the 
Board finds no prejudice to the veteran in proceeding with 
the issuance of a final decision.  See Bernard v. Brown, 4 
Vet. App. 384, 394 (1993) (where the Board addresses a 
question that has not been addressed by the agency of 
original jurisdiction, the Board must consider whether the 
veteran has been prejudiced thereby).  In that regard, as the 
Board concludes below that the preponderance of the evidence 
is against the appellant's claims, any questions as to the 
appropriate disability rating or effective date to be 
assigned are rendered moot.  

Service Connection

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  
38 U.S.C.A. §§ 1110, 1131.  In addition, certain chronic 
diseases, including diabetes mellitus, may be presumed to have 
been incurred during service if they first become manifest to 
a compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity of 
symptoms after service is required for service connection.  38 
C.F.R. § 3.303(b).

The veteran is claiming service connection for diabetes 
mellitus that he believes was caused by his exposure to the 
defoliant Agent Orange during service in the Republic of 
Korea.  It is noted that he has been diagnosed as having type 
II diabetes mellitus, which may be presumed as service 
connected if exposure to Agent Orange is verified or presumed 
by the veteran's circumstances of service.  38 C.F.R. 
§§ 3.307 3.309.  Aside from these presumptive provisions, 
service connection might be established by satisfactory proof 
of direct service connection. See Combee v. Brown, 34 F.3rd 
1039 (Fed.Cir. 1994).  Review of the medical records shows 
that the veteran showed no manifestations of diabetes 
mellitus while on active duty.  Laboratory testing during 
service, including on examination for retirement in April 
1982 was negative for elevated sugar levels.  The earliest 
medical evidence of diabetes mellitus following active duty 
dates from the mid-1990's over 10 years after his discharge 
from active duty.  

The veteran's main contention is that he was exposed to the 
defoliant Agent Orange while serving in the Republic of 
Korea.  Exposure to Agent Orange may be presumed where 
service in Korea is confirmed with certain elements of the 
2nd and 7th Infantry Divisions.  A review of the veteran's 
personnel records by the National Personnel Records Center 
fails to show that he saw service in units that were exposed 
to the defoliant Agent Orange.  In July 2003, that facility 
indicated that there were no records of the veteran having 
had exposure to herbicides.  As such, the veteran is not 
shown to have been exposed to the defoliant Agent Orange 
during service.  

Without presumptive exposure to the defoliant Agent Orange, 
the veteran would have to had manifested the disability for 
which he is claiming service connection, Type II diabetes 
mellitus, during service or within one year thereafter.  
There is no indication in the service medical records or 
records of treatment subsequent to service that he manifested 
either disorder during this time period.  Thus there is no 
basis upon which to award service connection.  Under these 
circumstances, the claims must be denied.  

Increased Ratings

The veteran is seeking increased evaluations for his service-
connected disabilities, which include a respiratory disorder, 
right shoulder disorder, cervical spine arthritis, left ear 
hearing loss, pansinusitis, a gastrointestinal disorder, and 
heel spurs of the right os calcis.  Disability evaluations 
are determined by the application of a schedule of ratings 
which is based on average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic 
codes identify the various disabilities.  

Although regulations require that, in evaluating a given 
disability, the disability be viewed in relation to its whole 
recorded history, 38 C.F.R. §§ 4.1, 4.2, the present level of 
disability is of primary concern.  Francisco v. Brown, 7 Vet. 
App. 55 (1994).  In evaluating the veteran's claims, all 
regulations which are potentially applicable through 
assertions and issues raised in the record have been 
considered, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

Service connection for bursitis of the right shoulder was 
granted in 1984 at which time a noncompensable evaluation was 
assigned.  The current 20 percent evaluation was awarded 
during the current appeal.  

Bursitis is rated under limitation of motion of the affected 
part.  38 C.F.R. § 5019.  For limitation of motion of the arm 
to shoulder level, a 20 percent rating is warranted; for 
motion limited to midway between the side and shoulder level, 
a 30 percent rating is warranted for a major extremity and 20 
percent rating is warranted for a minor extremity.  
38 C.F.R. § 4.71, Code 5201.  On examination by VA in August 
1983, it was noted that the veteran was right-handed.  
Therefore, this is his major extremity.  

An examination was conducted by VA in May 2003.  At that 
time, he stated that he had more problems with his left arm 
than his right.  He stated that he was unable to do any 
overhead type of work secondary to pain.  He stated that he 
took Celebrex for the pain.  On examination, the veteran had 
pain with all range of motion of his right shoulder.  He had 
significant limitation of his range of motion.  Abduction was 
to 95 degrees, forward flexion was to 90 degrees, and 
external rotation was to 65 degrees.  He had pain with 
external rotation versus resistance as well as with internal 
rotation.  He had a positive supraspinatus isolation test, a 
positive cross arm test and positive Hawkins and near signs.  
He had no instability about the shoulder.  There was 
tenderness to palpation at the acromiclavicular joint.  He 
had 5/5 strength of all major muscle groups of the right 
upper extremity.  He was neurovascularly intact.  The 
assessment was degenerative joint disease of the right 
shoulder.  

The veteran is able to elevate his right arm to 90 degrees, 
which is shoulder level.  As it has not been shown that his 
motion is restricted to between the side and shoulder level, 
a rating in excess of 20 percent for his right arm is not 
warranted.  The veteran does have significant pain of the 
shoulder, but this is not shown to restrict him to a point 
where an increased rating should be awarded.  

Service connection was awarded for the veteran's cervical 
spine disorder in 1983, with a noncompensable award being 
assigned.  The current 10 percent rating was assigned at the 
time of the rating action given rise to the current appeal.  

Degenerative arthritis established by X-ray findings will be 
rated on the basis of limitation of motion under the 
appropriated diagnostic codes for the specific joint or 
joints involved.  When the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, an evaluation of 10 percent is 
applied for each major joint or group of minor joints 
affected by limitation of motion.  These 10 percent 
evaluations are combined, not added, under diagnostic code 
5003.  Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, a 10 percent evaluation will be assigned where there 
is X-ray evidence of involvement of two or more major joints 
or two or more minor joint groups.  A 20 percent evaluation 
will be assigned where there is X-ray evidence of involvement 
of two or more major joints or two or more minor joint groups 
and there are occasional incapacitating exacerbations.  
38 C.F.R. 4.71a, Code 5003.  

The General Rating Formula for Diseases and Injuries of the 
Spine provides as follows:

With or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease
Unfavorable ankylosis of the entire 
spine.........................................100
Unfavorable ankylosis of the entire thoracolumbar spine 
.....................50
Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine.................................................................40
Forward flexion of the cervical spine 15 degrees or less; 
or, favorable ankylosis of the entire cervical 
spine....................................................................30
Forward flexion of the thoracolumbar spine greater than 30 
degrees but not greater than 60 degrees; or, forward flexion 
of the cervical spine greater than 15 degrees but not 
greater than 30 degrees; or, the combined range of motion of 
the thoracolumbar spine not greater than 120 degrees; or, 
the combined range of motion of the cervical spine not 
greater than 170 degrees; or, muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis..............................20
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not 
greater than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height......................................................10

Note 1 to this provision provides that associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, should be evaluated separately, 
under an appropriate diagnostic code.  Id.  

Note 2 provides that for VA compensation purposes, normal 
forward flexion of the cervical spine is zero to 45 degrees, 
extension is zero to 45 degrees, left and right lateral 
flexion are zero to 45 degrees, and left and right lateral 
rotation are zero to 80 degrees.  Normal forward flexion of 
the thoracolumbar spine is zero to 90 degrees, extension is 
zero to 30 degrees, left and right lateral flexion are zero 
to 30 degrees, and left and right lateral rotation are zero 
to 30 degrees.  The combined range of motion refers to the 
sum of the range of forward flexion, extension, left and 
right lateral flexion, and left and right rotation.  The 
normal combined range of motion of the cervical spine is 340 
degrees and of the thoracolumbar spine is 240 degrees.  The 
normal ranges of motion for each component of spinal motion 
provided in this note are the maximum that can be used for 
calculation of the combined range of motion.  Id.  

Note 3 provides that in exceptional cases, an examiner may 
state that because of age, body habitus, neurologic disease, 
or other factors not the result of disease or injury of the 
spine, the range of motion of the spine in a particular 
individual should be considered normal for that individual, 
even though it does not conform to the normal range of motion 
stated in Note 2.  Provided that the examiner supplies an 
explanation, the examiner's assessment that the range of 
motion is normal for that individual will be accepted.  Id.  

Note 4 provides that each range of motion measurement should 
be rounded to the nearest five degrees.  Id. 

Note 5 provides that for VA compensation purposes, 
unfavorable ankylosis is a condition in which the entire 
cervical spine, the entire thoracolumbar spine, or the entire 
spine is fixed in flexion or extension, and the ankylosis 
results in one or more of the following: difficulty walking 
because of a limited line of vision; restricted opening of 
the mouth and chewing; breathing limited to diaphragmatic 
respiration; gastrointestinal symptoms due to pressure of the 
costal margin on the abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or dislocation; or 
neurologic symptoms due to nerve root stretching.  Fixation 
of a spinal segment in neutral position (zero degrees) always 
represents favorable ankylosis.  Id.  

Note 6 provides that disability of the thoracolumbar and 
cervical spine segments will be separately evaluated, except 
when there is unfavorable ankylosis of both segments, which 
will be rated as a single disability.  Id.  

An examination was conducted by VA in April 2003.  Regarding 
the veteran's neck, he stated that he had constant pain and 
increased stiffness.  The pain was mostly on the left side in 
the paraspinal muscles, as well as radiating into the 
trapezius.  This caused him limitation of motion in the neck.  
He stated that he was helped somewhat by the medication 
Celebrex.  There was no radiation in his neck into his upper 
extremities.  On examination of the neck, flexion was full, 
with the chin to the chest.  Extension was to 30 degrees.  
Rotation was to 60 degrees, bilaterally.  He had mild 
tenderness to palpation in the midline of the cervical spine.  
He had a little more tenderness in the left paraspinal 
muscles.  Evaluation of the upper extremities showed strength 
to be 5/5 in all muscle groups.  Sensation was normal.  Deep 
tendon reflexes were symmetric and 2+.  The impression was 
degenerative joint disease of the cervical spine, with 
significant pain and loss of range of motion.  

Under the regulations outlined above, for the veteran to be 
assigned a rating in excess of 10 percent for arthritis of 
the cervical spine, he would have to exhibit manifestations 
of limited forward flexion to between 15 degrees and 30 
degrees; or, combined range of motion not greater than 170 
degrees; or, muscle spasm or guarding severe enough to 
result in abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis.  The veteran's 
range of motion is in excess of 30 degrees forward flexion, 
as it is normal with the chin able to get to the chest, and 
greater than 170 degrees.  Muscle spasm or abnormal spinal 
contour have not been demonstrated on examination.  The 
veteran's limitation of cervical spine motion is not limited 
to a compensable degree under the applicable schedular 
criteria.  Under such circumstances, the veteran is awarded 
a 10 percent rating on the basis of degenerative changes 
combined with noncompensable limitation of motion.  Absent 
some basis for a rating in excess of this minimal rating, an 
increase is not warranted.  

Service connection for hearing loss of the left ear was 
granted by rating decision in 1983.  The noncompensable 
evaluation has been assigned sine that time.  For evaluation 
of hearing impairment, examinations are conducted using the 
controlled speech discrimination test together with the 
results of pure tone audiometry testing.  A numeric 
designation of impaired efficiency is then assigned based upon 
the results of these tests and a percentage evaluation is 
reached by correlating the results for each ear.  If impaired 
hearing is service-connected in only one ear, the non-service-
connected ear will be assigned a Roman Numeral designation for 
hearing impairment of I.  38 C.F.R. § 4.85 and Tables VI, VIa, 
and VII.

When the puretone threshold at each of the four specified 
frequencies is 55 decibels or more, the rating specialist will 
determine the Roman numeral designation for hearing impairment 
from either Table VI or Table Via, whichever results in the 
higher numeral.  Each ear will be evaluated separately.  When 
the puretone threshold is 30 decibels or less at 1000 hertz, 
and 70 decibels or more at 2000 hertz, the rating specialist 
will determine the Roman numeral designation for hearing 
impairment form either Table VI or Table Via, whichever 
results in the higher numeral.  That numeral will then be 
elevated to the next higher Roman numeral.  Each ear will be 
evaluated separately.  38 C.F.R. § 4.86.  

An audiometric evaluation was conducted for compensation 
purposes for the VA in April 2003.  At that time, the 
veteran's organic hearing acuity shown to be as follows:

Hertz
1000
2000
3000
4000
Right ear
15
20
15
15
Left ear
55
50
35
40

Thus, his acuity was manifested by average pure tone 
thresholds at 1,000, 2,000, 3,000, and 4,000 hertz of 45 
decibels in the left ear, the only ear for which service 
connection of hearing loss has been demonstrated and awarded.  
Speech recognition ability 96 percent correct in the left ear 
was noted.  The right ear, unless total deafness is shown, is 
otherwise considered normal for rating purposes.

The assignment of a disability rating for hearing impairment 
is derived by a mechanical application of the rating schedule 
to the numeric designations assigned after audiometric 
evaluations are rendered.  Lendenmann  v. Principi, 3 Vet. 
App. 345 (1992).  In the instant case, the application of the 
rating schedule to the pertinent facts demonstrates that a 
compensable evaluation is not warranted for a left ear 
hearing loss. 

Service connection for pansinusitis was granted in 1983, with 
the current noncompensable evaluation being assigned at that 
time.  Private treatment records dated in 2002 and 2003 have 
been received and reviewed.  There is no indication in these 
records that the veteran has had incapacitating episodes of 
pansinusitis in recent years.  An examination was conducted by 
VA in April 2003.  At that time, the sinuses were shown to be 
nontender and the nasal mucosa was not congested.  

For chronic pansinusitis that is detected by X-ray only, a 
noncompensable evaluation is warranted.  With one or two 
incapacitating episodes of sinusitis per year requiring 
prolonged (lasting four to six weeks) antibiotic treatment 
or; three to six non-incapacitating episodes per year of 
sinusitis characterized by headaches, pain, and purulent 
discharge or crusting, a 10 percent rating is warranted; with 
three or more incapacitating episodes per year of sinusitis 
requiring prolonged (lasting four to six weeks) antibiotic 
treatment, or, more than six non-incapacitating episodes per 
year of sinusitis characterized by headaches, pain and 
purulent discharge or crusting, a 30 percent rating is 
warranted.  38 C.F.R. §4.97; Code 6510.  

The most recent evidence of record does not show that the 
veteran has had incapacitating episodes of pansinusitis in the 
past year.  It has not been shown that he has needed 
antibiotic treatment or had headaches due to this disorder.  
As such, the minimal criteria for a compensable evaluation 
have not been demonstrated and an increased rating is not 
warranted.  

Service connection for diverticulum of the esophagus and 
duodenum was granted in 1983, with the current noncompensable 
evaluation being assigned at that time.  An examination was 
conducted by VA in April 2003.  At that time, the veteran 
reported that he had been taking the medication Prilosec, but 
was not taking it any more and his symptoms remained well 
controlled.  He did get heartburn from time to time and took 
the Prilosec as needed.  He did not have any weight loss, but 
had gained weight.  On examination, the abdomen was soft and 
non-tender.  The liver and spleen were not palpable.  
Hemoccult stool was negative.  The pertinent diagnosis was 
esophageal diverticulum by upper GI series.  

Diverticulum of the esophagus is rated as for esophagus 
stricture under diagnostic code 7203.  38 C.F.R. § 4.114, 
Code 7205.  

Stricture of the esophagus is rated 30 percent if shown to be 
moderate.  Severe stricture, permitting liquids only, is 
evaluated as 50 percent disabling.  38 C.F.R. § 4.114, Code 
7203.  

In every instance where the schedule does not provide a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31.

The veteran's digestive disorder has not been shown to be 
disabling to a moderate degree.  As such, the criteria for a 
compensable evaluation have not been met and an increased 
rating is not warranted.  


ORDER

Service connection for diabetes mellitus is denied.  

An increased rating for bursitis of the right shoulder, 
currently evaluated as 20 percent disabling, is denied.  

An increased rating for degenerative changes in the cervical 
spine, currently evaluated as 10 percent disabling, is 
denied.  

An increased (compensable) rating for hearing loss of the 
left ear is denied.  

An increased (compensable) rating for pansinusitis is denied.  

An increased (compensable) rating for diverticulum of the 
esophagus and duodenum is denied.  


REMAND

The veteran is also seeking increased evaluations for a 
pulmonary disorder and for spurs of the right os calcis for 
which service connection has been awarded.  Review of the 
record shows that the veteran was found on VA examination in 
1983 to have spurs of the os calcis manifested by pain in the 
right heel.  Review of the current evidence of records shows 
no examination of the veteran right heel to ascertain the 
current level of his disability.  As such, additional 
development is warranted as to this issue.  

A pulmonary impairment is also service connected.  Recent 
pulmonary function testing resulted in the assignment of a 30 
percent rating.  Such testing did not, however include 
Diffusion Capacity of the Lung for Carbon Monoxide by Single 
Breath (DLCO (SB)) testing.  Such testing must either be 
conducted or the examiner should indicate why the test is not 
indicated.  Neither was done in this case.

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran 
to have an orthopedic evaluation to 
ascertain the current extent of his right 
os calcis spur disability.  The claims 
folder should be made available for review 
in connection with this examination.  All 
indicated tests should be performed and 
all clinical findings should be reported 
in detail.  Ranges of motion should be 
recorded and any functional limitations 
set forth.

2.  The RO should arrange for the veteran to 
have pulmonary testing completed, to include 
all applicable tests including the DLCO test.  
If the test is not indicated, the examiner 
should set forth the reason why.  All 
pertinent findings should be reported in 
detail.

3.  Thereafter, the RO should readjudicate 
the issues considered in the remand.  If the 
determination remains unfavorable to the 
veteran, he should be provided with a 
supplemental statement of the case (SSOC) 
that addresses all relevant actions taken on 
the claims for benefits, to include a summary 
of the evidence and applicable law and 
regulations considered.  The veteran should 
be given an opportunity to respond to the 
SSOC prior to returning the case to the Board 
for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


____________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


